                                                                                                                                                                                     



Exhibit 10.1

                                                            
                                                                                                                                                                      
[grayjasonofferlettere_image1.gif]


April 2, 2013


Jason L. Gray
3110 Reed Road
Escondido, CA 92122


Dear Jason:


We are pleased to offer you the following position with Accelrys, Inc. (the
“Company”). It is our hope that you will become a part of our exciting and
innovative organization and the following will confirm the terms of our offer of
employment to you:


Position/Location: You will assume the position of Accelrys’ General Counsel and
Senior Vice President reporting to the Company’s Chief Executive Officer, Max
Carnecchia. This position is based in our San Diego headquarters.


Compensation: Your compensation in the above position will include an annual
base salary of $290,000.00, less applicable withholdings, paid during the
Company’s regular payroll periods at a rate of $12,083.34 per pay period. In
addition, you will be eligible to participate in our Management Incentive Plan
(the “Plan”) designed to allow you to earn up to an additional 50% of your
annual base salary in incentive compensation upon achievement of corporate and
individual performance objectives as determined by the Board. For calendar year
2013, your bonus will be pro-rated for the number of months during the year
which you were employed by the Company.


Benefits: You will be eligible to participate in our comprehensive employee
benefits package, including health, disability and life insurance; participation
in our company-matched 401(k) retirement savings plan; and vacation benefits.
You will also be eligible for any other benefits provided to our senior
executives including enhanced life and long term disability insurance benefits.
Please see the following link for a comprehensive overview of our benefits:
http://accelrys.gethrinfo.net/Default.aspx


Equity Award: On your behalf, we will recommend to the Human Resources Committee
of the Board of Directors (“Committee”) that you receive a non-qualified option
to purchase 100,000 shares of common stock. The exercise price of the stock
option will be priced consistent with the closing market price on the date of
your commencement of employment (the “Vesting Commencement Date”) and shall vest
as follows: ¼ of the stock underlying the option shall vest on the one year
anniversary of the Vesting Commencement Date and 1/48th of the stock underlying
the option shall vest monthly thereafter so that the option shall be fully
vested four years from the Vesting Commencement Date. In addition, we will
recommend to the Committee that you be awarded 50,000 restricted stock units.
1/3 of the stock underlying the units will vest upon the first anniversary of
your Vesting Commencement Date; another 1/3 will vest on the second anniversary
of your Vesting Commencement Date and the final 1/3 will vest on the third
anniversary of your Vesting Commencement Date. All equity awards contemplated by
this paragraph will be issued pursuant to the Company’s 2011 Stock Incentive
Plan.


As you will be a Section 16 Officer of the Company, our Stock Administrator will
contact you prior to commencement of your employment to obtain required
information in order to complete applicable SEC filings.


Other Employment Terms: Your employment with the Company is "at-will" and may be
terminated by either you or the Company at any time for any reason or for no
reason. In the event that your employment is involuntarily terminated by the
Company for any reason but without Cause (as defined below), or is terminated by
you for Good Reason (as defined below) you will be given the opportunity to
receive (in exchange for executing Accelrys’ Separation Agreement containing a
release of claims in favor of the Company):


(1) an amount equaling one twelfth of your annual base salary in effect as of
the effective date of termination for a period of nine months after the
effective date of termination (without taking into account any reduction that
gives rise to a resignation for Good Reason) for a period of nine months after
the effective date of termination (the “Severance”);





1

--------------------------------------------------------------------------------

                                                                                                                                                                                     





(2) reimbursement of the cost of your Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) payments for medical insurance benefits, at the same level
as received immediately prior to termination for the lesser of a period of nine
months after termination and until the date on which you become eligible for
medical coverage from a new employer; and


“Cause" shall be determined by the Company's Human Resources Committee at its
reasonable discretion and includes:(1) the material failure to faithfully and
professionally carry out your duties which could result in material damage to
the Company; (2) dishonesty (which shall include without limitation any
unauthorized use or misappropriation of the Company's assets), or other willful
misconduct, if such dishonesty or other willful misconduct materially injures
the business of the Company (3) conviction of a felony or any other crime
involving moral turpitude, whether or not relating to employment; (4) insobriety
or use of drugs, chemicals or controlled substances which affects your job
performance; (5) willful failure to comply with lawful, written direction of the
Company or the Board of Directors; or (6) any wanton or willful dereliction of
duties that causes material damage the Company. You will be given a 10-day
notice that specifies the ground(s) for the Cause termination and an opportunity
to cure the grounds for termination. No cure period need be given for grounds
which have reoccurred or which, in the Company's opinion are not curable. lf the
Company deems the ground(s) for termination not curable, it shall so notify you
in the notice.


“Good Reason” means (1) a material reduction in your annual base salary or more
than 10% or a material reduction in your annual target bonus (other than
reductions that are generally applicable to all other senior executives of the
Company); (2) a material diminution in your title, duties or responsibilities;
(3) a requirement that you relocate your principal place of employment to a
location more than 30 miles from the Company’s San Diego headquarters as of the
date of this letter agreement; or (5) a material breach by the Company of any of
the terms of this letter agreement; provided, however, that you have given
written notice to the Company of the conditions constituting Good Reason and the
Company has failed to cure such conditions within 30 days of its receipt of the
notice. Any notice must be given to the Company within 30 days following the
initial occurrence of the existence of the Good Reason condition.


The Separation Agreement must be effective and irrevocable prior to the 60th day
following the termination date.  The Severance will commence to be paid on the
Company’s first payroll date following the effective date of the Separation
Agreement, provided, however, that if the 60 day period in which you must
execute the Separation Agreement begins in one taxable year and ends in a later
taxable year, the Severance will commence in the later taxable year.  It is
intended that the Severance is exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), pursuant to Treas. Reg.
1.409A-1(b)(9)(iii).  To the extent that any part of the Severance constitutes
non-qualified deferred compensation subject to Section 409A, then the following
rules shall apply:  (1) Any termination of your employment triggering payment of
the Severance must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before payment of the
Severance can commence.  To the extent that the termination of your employment
does not constitute a separation of service under Section 409A(a)(2)(A)(i) of
the Code and Treas. Reg. §1.409A-1(h) (as the result of further services that
are reasonably anticipated to be provided by you at the time your employment
terminates), any part of the Severance that constitutes non-qualified deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).  For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on your
part, but shall only act as a delay until such time as a “separation from
service” occurs; (2) if you are a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date your separation from service becomes effective, any part of the
Severance that constitutes non-qualified deferred compensation subject to
Section 409A of the Code shall be delayed until the earlier of (A) the business
day following the six-month anniversary of the date your separation from service
becomes effective, and (B) the date of your death, but only to the extent
necessary to avoid the imposition of accelerated or increased income taxes,
excise taxes or other penalties under Section 409A of the Code.  On the earlier
of (A) the business day following the six-month anniversary of the date your
separation from service becomes effective, and (B) your death, the Company shall
pay you in a lump sum the aggregate value of the non-qualified deferred
compensation that the Company otherwise would have paid you prior to that date;
and (3) it is intended that each installment of the Severance shall be treated
as a separate “payment” for purposes of Section 409A of the Code.






Your employment is subject to your submission of an I-9 form, to satisfactory
completion of Accelrys’ reference and background check and satisfactory
documentation with respect to your identification, and right to work in the
United States.


Confidentiality: As with all our employees, you will be required to execute and
be bound by the Company's Invention and Non-Disclosure Agreement which you will
find enclosed for your review and execution prior to your commencement of
employment with the Company.



2

--------------------------------------------------------------------------------

                                                                                                                                                                                     



Proposed Start Date: We would appreciate your acceptance of our offer by
execution of the accompanying employment and confidentiality/invention
assignment agreements with an agreed start date to be mutually determined but
expected to be on or about May 16, 2013.


I look forward to your joining the Accelrys, Inc. team and your involvement in
what we are confident represents an exciting and professionally rewarding
venture.


Accelrys, Inc.
By: /s/ Judith Ohrn Hicks
Judith Ohrn Hicks
Senior Vice President, Human Resources


Accepted: /s/ Jason Gray





3